


115 HR 3102 IH: To amend title 10, United States Code, to improve the provision of naturalization assistance to members of the uniformed services, including new recruits, who are not citizens of the United States, and for other purposes.
U.S. House of Representatives
2017-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 3102
IN THE HOUSE OF REPRESENTATIVES

June 28, 2017
Mr. Veasey (for himself, Mr. Takano, Mr. Gutiérrez, Mr. Gonzalez of Texas, Mr. Correa, Ms. Jackson Lee, Mr. Raskin, Mr. Al Green of Texas, Mr. Vela, Ms. McCollum, and Mrs. Demings) introduced the following bill; which was referred to the Committee on Armed Services

A BILL
To amend title 10, United States Code, to improve the provision of naturalization assistance to members of the uniformed services, including new recruits, who are not citizens of the United States, and for other purposes.

 
1.Establishment of Office of Service Member Naturalization and designation of naturalization offices on certain military installations 
(a)Designation requiredChapter 80 of title 10, United States Code, is amended by inserting after section 1566a the following new section:  1566b.Naturalization assistance: Office of Service Member Naturalization and installation naturalization offices (a)Office of Service Member NaturalizationThe Secretary of Defense shall establish an office in the Department of Defense, to be known as the Office of Service Member Naturalization, whose mission shall be— 
(1)to identify members of the uniformed services, including new recruits, who are not citizens of the United States; (2)to inform such members of the availability of naturalization assistance to facilitate such members in becoming citizens;  
(3)to help such members complete the naturalization process before their separation from the uniformed services; and (4)to coordinate points-of-contact at military installations to ensure that personnel who are responsible for assisting members through the naturalization process successfully complete their assignments. 
(b)Designation of installation naturalization officesUnder regulations prescribed by the Secretary of Defense under subsection (e), the Secretaries of the military departments shall designate naturalization offices— (1)on military installations under their jurisdiction at which the initial entry training program for new recruits for the uniformed services is conducted; and 
(2)on such other military installations as the Secretary concerned shall determine are best located to provide access to naturalization assistance for members of the uniformed services who are not citizens of the United States. (c)Types of naturalization assistance (1)A naturalization office shall make available Form N–400, Application for Naturalization, and Form N–426, Request for Certification of Military or Naval Service. 
(2)A naturalization office shall assist members of the uniformed services, including new recruits, who are not citizens of the United States in completing the process to become a citizen of the United States. If, through no fault of the member, a member whose service has been honorable is unable to complete the naturalization process before separation from the uniformed services, the naturalization office shall continue to work with the member until completion of the naturalization process. (d)Applicability to other elements of the uniformed servicesThe Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Department of the Navy, the Secretary of Health and Human Services with respect to the commissioned corps of the Public Health Service, and the Secretary of Commerce with respect to the commissioned corps of the National Oceanic and Atmospheric Administration shall carry out this section in the case of members of the uniformed services under their jurisdiction. 
(e)RegulationsThe Secretary of Defense, in consultation with the Secretaries referred to in subsection (d), shall prescribe regulations relating to the administration of the requirements of this section..  (b)Clerical amendmentThe table of sections at the beginning of chapter 80 of such title is amended by inserting after the item relating to section 1566a the following new item: 
 
1566b. Naturalization assistance: Office of Service Member Naturalization and installation naturalization offices.. 
2.Improved provision of applications for naturalization and forms for certification of military or naval service at Military Entrance Processing Command Centers 
(a)Duty To provide materialsSection 1790 of title 10, United States Code, is amended— (1)by striking Using funds and inserting the following: 
 
(b)Reimbursement of Homeland Security processing and adjudication costsUsing funds; and (2)by inserting after the section heading the following new subsection: 
 
(a)Provision of naturalization applications and service certification formsThe Under Secretary of Defense for Personnel and Readiness shall ensure that each Military Entrance Processing Station provides the Form N–400, Application for Naturalization, and Form N–426, Request for Certification of Military or Naval Service, to new recruits for the uniformed services who are processed at the center and are not citizens of the United States.. (b)Reporting requirementsSection 1790 of title 10, United States Code, as amended by subsection (a), is further amended by adding at the end the following new subsection: 
 
(c)Annual reportThrough December 31, 2021, the Under Secretary of Defense for Personnel and Readiness shall submit to the Secretary of Defense, the Secretary of Homeland Security, the Committees on Armed Services of the Senate and the House of Representatives, and the Committees on the Judiciary of the Senate and the House of Representatives an annual report specifying— (1)the number of members of each uniformed service who received the naturalization materials described in subsection (a) at Military Entrance Processing Stations and installation naturalization offices during the year covered by the report; and 
(2)the amount of reimbursement provided under subsection (b) to the United States Citizenship and Immigration Services during the year covered by the report..  